Citation Nr: 9904594	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-29 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder due 
to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969 and from June 1971 to June 1974.

This appeal arose from a September 1996 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefits.



FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from PTSD which can be related to his 
periods of service.

2.  The veteran has not been shown by competent medical 
evidence to suffer from a skin disorder which can be related 
to his periods of service.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for service connection for PTSD.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.34(f) (1998).

2.  The appellant has not submitted evidence of a well 
grounded claim for service connection for a skin disorder due 
to exposure to Agent Orange.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.


I.  Service connection for PTSD

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The veteran's DD-214's indicated that he received the 
National Defense Service Medal, the Vietnam Campaign Medal 
and the Vietnam Service Medal.  His military occupational 
specialty was Pershing missile crewman.  There was no 
indication that he received any combat badges.

The veteran's service personnel records showed that he was in 
Vietnam from June 18, 1967 to June 17, 1968.  From June 1967 
to January 1968, he served with Battery C of the 6/56 
Artillery.  In January 1968, he transferred to the 
Headquarters of the 97th Artillery Group, where he served in 
Artillery Operations as an Intelligence Specialist.  It was 
noted that he was in Vietnam during the following campaigns:  
Vietnam Counter Offensive Phase III, the TET Offensive, and 
the Vietnam Counter Offensive Phase IV.

A review of the veteran's service medical records showed no 
evidence of complaints of or treatment for a psychiatric 
disorder.  The January 1966 entrance examination, an 
examination performed in December 1968, the entrance 
examination of June 1971 and the separation examination 
conducted in April 1974, all showed that he was 
psychiatrically normal.

A VA outpatient treatment record from January 23, 1996 noted 
that the veteran presented with complaints of Vietnam 
symptoms, such as nightmares and flashbacks of combat 
experiences.  He also reported avoidance behaviors and 
insomnia.  He stated that he had never sought treatment 
before, even though these symptoms had been present since the 
late 1960's, because he thought that he could handle them.  
The mental status examination noted that he was alert and 
oriented in four spheres.  He displayed a nervous affect.  
His memory was OK and there were no delusions.  He did 
complain of flashbacks and reported having nightly nightmares 
of dead bodies.  The Axis I diagnosis was symptoms of PTSD, 
which was not a final diagnosis, with anxiety prominent.

The veteran was hospitalized at a VA facility between January 
and February 1996.  He stated that he was having flashbacks 
and was unable to work.  He said that he had served with an 
artillery unit in Vietnam and that he had had nightmares 
since 1969.  At admission, his mood was anxious and agitated.  
His affect was flat and his speech was coherent and goal 
directed.  There was no evidence of a thought disorder and he 
reported no delusions or hallucinations.  He responded well 
to medication and therapy.  His depression improved and he 
made no more references to Vietnam nightmares.  During his 
stay, he was noted to be cheerful and cooperative with the 
staff.  The Axis I diagnosis was anxiety disorder.

VA examined the veteran in June 1996.  During the mental 
disorders examination he said that he had been having 
nightmares and flashbacks since the late 1960's, although he 
admitted that he had never sought treatment for them.  He 
also indicated that he would not watch movies about Vietnam.  
He stated that he drank about two beers every day (he 
reported having 15 to 20 episodes of "blanking out" in the 
past, which he had never mentioned to anyone before).  He 
also admitted to smoking marijuana for the past 27 years.  He 
indicated a history of suddenly quitting jobs he had obtained 
since service.  While he was in Vietnam, he stated that he 
spent 4 to 10 months stationed at Ben Hua, where he had been 
engaged in a number of duties, to include guarding Hawk 
missiles and building roads into the Mekong Delta.  He 
claimed that he saw combat of about one month's duration at 
Tan Sa Hute Air Force Base during the TET Offensive, where he 
saw many dead soldiers.  He reportedly continued to see 
periodic combat while assigned to an engineering unit in the 
jungle building helicopter pads and bridges.  His chief 
complaints included an instance of experiencing auditory 
hallucinations about two weeks before the examination.  He 
stated that he felt guilty about having been in Vietnam and 
about his failures in life.  He stated that he felt 
loneliness, frustration and indifference.  While he described 
himself as friendly and happy, he also noted that he was a 
loner and was withdrawn.  He reported having nightmares and 
flashbacks concerning the dead bodies that he had seen.  

The objective examination noted that the veteran displayed 
frequent and sustained eye contact.  His speech was of 
average pace, but he seemed reticent or reserved.  He did try 
to answer all the questions put to him.  Rapport with the 
examiner was easily established and maintained.  His short 
term memory was poor and he had less than optimal 
concentration.  He was oriented in four spheres, his thoughts 
appeared logical and coherent and his remote memory appeared 
to be intact.  The MMPI I responses were somewhat random and 
defensive in manner; he was not seeking to admit to most 
psychological problems.  Hence, virtually all the indexes 
were within normal limits.  The MCMI II responses suggested 
defensiveness or perhaps that he was not reading or attending 
to all the items.  However, aggressive and schizoid 
tendencies were present.  The examiner stated that the test 
results did not appear to meet the full diagnostic criteria 
for PTSD.  His responses did not match those designed 
specifically to detect PTSD.  He had a rather impulsive and 
aggressive character style marked by abruptly quitting jobs 
or marital problems and substance abuse.  The Axis I 
diagnoses were anxiety disorder, by history and alcohol 
abuse; the Axis II diagnosis was personality disorder, not 
otherwise specified.

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met:  1) a 
clear diagnosis of PTSD; 2) inservice incurrence of a 
stressor; and 3) a causal nexus between the symptomatology 
and the stressor.  A clear diagnosis means an unequivocal 
diagnosis of PTSD.

In the instant case, it is found that there is no clear 
diagnosis of PTSD in the record.  While symptoms of PTSD were 
noted in the January 1996 VA outpatient treatment record, it 
was commented that this was not a final diagnosis.  In order 
to confirm this diagnosis, the veteran had been admitted to a 
VA facility.  However, PTSD was not found; rather an anxiety 
disorder was diagnosed.  Moreover, he was provided an 
extensive VA examination, which included psychological 
testing in June 1996.  The test results and the objective 
examination did not identify the presence of PTSD.  In fact, 
his test results did not match those specifically designed to 
identify the existence of PTSD.  This examination also failed 
to diagnose this disorder, instead finding a diagnosis of 
anxiety disorder by history and a personality disorder.  
Clearly, an unequivocal diagnosis of PTSD has not been 
established.  As a consequence, the first prong of the test 
to establish well-groundedness pursuant to Cohen, supra., has 
not been met.

The record also does not show the incurrence of a stressor.  
Initially, it is noted that there is no evidence to suggest 
that the veteran engaged in combat.  While he was in Vietnam 
during three major campaigns, there is no indication that he 
was actually engaged in combat with the enemy.  His service 
medical records do not show that he received any injuries 
related to combat.  His DD-214 did not reflect that he had 
been awarded any combat badges.  According to Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993), when it has been determined 
that a veteran was not engaged in combat, "...the veteran's 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  (cite omitted).  
Instead, the record must contain service records which 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor."  See also Swann v. Brown, 5 Vet. App. 
229 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1991).  There 
is no evidence in the record that the veteran experienced, 
witnesses or was confronted with an event or events that 
involved actual or threatened death or serious injury to self 
or others, which resulted in a response of intense fear, 
helplessness or horror.  While the veteran indicated that he 
had seen many dead bodies during the TET Offensive and had 
seen sporadic combat while serving with an engineering unit, 
there is no corroboration in the record that these events 
occurred or that he was in any personal danger from them.  As 
a result the second prong of the Cohen test, the incurrence 
of a stressor, has not been met.

The third prong of the well-groundedness test requires that 
there be a causal nexus between the clearly diagnosed PTSD 
and a veteran's inservice stressor.  However, in this case, 
there is no unequivocal diagnosis of PTSD and no evidence of 
a corroborated stressor.  Therefore, the question of whether 
there is a causal nexus is moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


II.  Service connection for a skin 
disorder due to exposure to Agent Orange

According to 38 C.F.R. § 3.307(a)(6) (1998), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1998) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (1998).

The new regulations pertaining to Agent Orange exposure, 
expanded to include all herbicides used in Vietnam, now 
provide for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6) (1994).  The veteran's 
active duty included service in Vietnam during the Vietnam 
era between 1967 and 1968.  Consequently, it is presumed that 
he was exposed to Agent Orange or other herbicide agents 
while in Vietnam.

The veteran's service medical records make no mention of any 
complaints of or treatment for a skin disorder.  The January 
1966 entrance examination, an examination performed in 
December 1968, the June 1971 entrance examination and the 
April 1974 separation examination, all indicated that his 
skin was normal.

The veteran was hospitalized by VA between January and 
February 1996 for an unrelated condition.  At the time of the 
physical examination he made no complaints about any skin 
problems.

VA examined the veteran in June 1996.  The general medical 
examination noted that he specifically denied any history of 
chloracne, porphyria cutanea tarda, lipomas, or any other 
dermatological disorders.  The objective examination of the 
skin noted that it was within normal limits.  The diagnosis 
was history of Agent Orange exposure.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the evidence of record does indicate 
that the veteran suffered an "injury" in service, namely 
exposure to Agent Orange or other herbicides.  Therefore, the 
veteran has established one element of a well grounded claim 
pursuant to Caluza, supra.

In cases where a veteran is claiming entitlement to service 
connection for disabilities due to Agent Orange exposure or 
other herbicides, the Court of Veterans Appeals (Court) has 
held that the list of presumptive and herbicide diseases is 
exclusive in nature.  See Combee v. Principi, 4 Vet. App. 78 
(1993), denying en banc review, sub.nom., Combee v. Brown, 5 
Vet. App. 248 (1993) (Steinberg and Kramer, JJ., dissenting).  
In other words, the veteran must show that he developed a 
disease listed under the above regulations.  In this case, 
the veteran has alleged that he suffers from chloracne or 
some other acneform disease, which are diseases noted in the 
above regulations.  However, there is no objective evidence 
currently of record which shows that the veteran has been 
diagnosed with any skin condition.  Again, there is no 
evidence of a skin disorder in service, no suggestion of 
post-service symptomatology and no evidence of a current 
disorder.  Thus, no opinion as to a relationship between a 
current disorder and post-service symptoms is necessary in 
this case.  See Savage v. Gober, 10 Vet. App. 498 (1997).  
Therefore, he has clearly failed to establish the current 
existence of a disorder for which service connection could be 
awarded.

Since there is no diagnosed current disability, the question 
of a link between any such disorder and a disease or injury 
suffered in service, is moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for PTSD is denied.

Service connection for a skin disorder due to Agent Orange is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

